PER CURIAM.
Kenneth Bernard Mills appeals his consecutive jail sentences for two third-degree felonies following his violation of community control. The State concedes and we agree that a person convicted of multiple felonies cannot be sentenced to county jail in excess of one year. See § 922.051, Fla. Stat. (1998); Monteleone v. State, 702 So.2d 595 (Fla. 2d DCA 1997) (holding that consecutive county jail sentences exceeding one year are legally impermissible). This appeal is properly before this court. See Bain v. State, 730 So.2d 296 (Fla. 2d DCA 1999).
Accordingly, we reverse the sentences. On remand, the trial court shall order the sentences to run concurrently. The trial court shall also enter a written order of revocation of community control that specifies the conditions that were violated. See Lytle v. State, 696 So.2d 848 (Fla. 2d DCA 1997).
Reversed and remanded with directions.
CAMPBELL, A.C.J., and BLUE and GREEN, JJ., Concur.